PER CURIAM:
Thomas M. Tully appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tully v. Spicer, No. 7:07-cv-00188-SGW, 2007 WL 1189607 (W.D.Va. Apr. 19, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *982and argument would not aid the decisional process.

AFFIRMED.